Citation Nr: 1448251	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  11-34 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of heat exhaustion.  

2.  Entitlement to service connection for residuals of a scratched cornea.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1986 to February 1987 and from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

In his December 2011 Substantive Appeal, the Veteran requested a hearing before a member of the Board.  The hearing was scheduled in November 2012 and he was notified.  In November 2012, he informed the RO that he intended to attend his hearing.  He failed to appear for it, and has not provided an explanation for his absence or requested to reschedule the hearing.  Therefore, the Board will proceed to a decision on his appeal as if his request for a hearing was withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

In February 2014 the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  


FINDINGS OF FACT

1.  The preponderance of the evidence reflects that the Veteran does not have residuals of heat exhaustion due to any incident of his active duty service. 

2.  The preponderance of the evidence reflects that the Veteran does not have residuals of a scratched cornea due to any incident of his active duty service. 


CONCLUSIONS OF LAW

1.  Residuals of heat exhaustion were not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 

2.  Residuals of a scratched cornea were not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, April 2011 and May 2011 letters satisfied the duty to notify provisions with regard to the Veteran's service connection claims.  The Veteran's service treatment records, VA medical treatment records, and service personnel records have been obtained.  VA examinations adequate for adjudication purposes were provided to the Veteran in connection with his claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examinations were based on a thorough examination, a description of the Veteran's pertinent medical history, and a complete review of the claims file.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).  

The Board remanded this case in February 2014 so that additional VA records could be obtained and so he could undergo VA examinations.  These actions were completed; there was substantial compliance with the February 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II. Service Connection Claims 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2014).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed. See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the evidence does not show that the Veteran has had residuals of heat exhaustion or a scratched cornea during the appeal period.  

A.  Residuals of Heat Exhaustion

The Veteran's STRs show that in June 1987, he experienced an episode of heat exhaustion where he became weak and had to return from the field.  He was instructed to drink extra fluids for one or two days and received no follow up treatment.  His post-service treatment records do not show any complaints of or treatment for residuals of his in-service episode of heat exhaustion.  At his May 2011 VA examination for posttraumatic stress disorder, he mentioned that his episode of heat exhaustion was frightening.  

In March 2014 he underwent a VA examination to determine whether he had residuals of heat exhaustion.  He reported that he experienced heat exhaustion while on guard duty in hot conditions.  He had feelings of syncope and clammy skin.  He reported that he was taken to the emergency room and treated with fluids and "cooling measures."  He was then released without further treatment.  The examiner concluded that there was no evidence of neurological deficits, rhabdomyolysis, or any end organ damage such as renal dysfunction.  The Veteran stated that he became hot easily and had to remain hydrated and limit strenuous exertion in the heat.  The examiner noted that he "...otherwise has no specific residuals or sequelae status post heat exhaustion."  The examiner further noted that the Veteran worked in a greenhouse and did not report problems at work, "even working in a hot or humid environment such as a greenhouse."  

The examiner concluded that the Veteran did not have residuals of the heat exhaustion he experienced in June 1987 while on active duty.  He stated that, "[b]y definition, heat exhaustion is without neurological deficits and will typically recover without residual or sequelae given that heat exhaustion is a less severe form of heat exposure injury.  Heat exhaustion does not involve any rhabdomyolysis or other end organ damage that would result in residuals or further sequelae."  The examiner stated that although the Veteran had an episode of heat exhaustion in the military, he did not have residuals or sequelae from that event.  

The findings of the March 2014 VA examiner provide highly probative evidence against the Veteran's claim.  

In April 2011, the Veteran asserted that when it was hot outside, he had to drink "an inordinate amount of water," and that he felt especially susceptible to another bout of heat exhaustion in the future.  The Veteran is competent to report observable symptoms such as feeling thirsty and being worried about having another episode of heat exhaustion.  Layno v. Brown, 6 Vet. App. 465 (1994).  There is nothing in the record to cause the Board to find his statement not credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, whether the Veteran's feelings of frequent thirst are residuals of his episode of heat exhaustion in June 1987, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  As noted by the March 2014 VA examiner, heat exhaustion is a less severe form of heat injury and the Veteran did not have the expected residuals of a heat injury such as organ damage or neurologic deficits.  As a result, the persuasive value of his lay assertions is low because the overall factual picture is complex.  Further, his assertion that he has residuals of heat exhaustion has been investigated by competent medical examination and found not supportable.  Id. 

The medical evidence against the Veteran's claim outweighs the lay evidence.  The preponderance of the evidence of record does not show that the Veteran, at any point during the appeal period, has had residuals of his in-service episode of heat exhaustion in June 1987.  The Board finds that the first element of a service connection claim is not met.  Shedden, 381 F.3d at 1166-67.  Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

B.  Residuals of a Scratched Cornea

The Veteran's STRs show that in May 1991, he complained of an irritated eye and reported a history of "episodes" of eye irritation that were treated with "artificial tears."  He was assessed with recurrent episodes of left eye irritation.  Four days later, another STR noted that he had been experiencing an eye problem for four days.  His STRs are otherwise negative for any mention of symptoms of or treatment for an eye problem.  

His post-service records are negative for symptoms of or treatment for an eye problem.  In March 2014, the Veteran underwent a VA eye examination.  He reported having trouble seeing fine print up close, and stated that he was kicked in the right eye in 1981.  The examiner noted that the Veteran had a history of recurring eye irritation "in the past," but had a normal examination and "no residuals of a scratched cornea [were] present."  The findings of the VA examiner provide probative evidence against the Veteran's claim.  

The Veteran asserted that he scratched his cornea in service and that "sometimes his vision will go blurry."  The Veteran is competent to report that he hurt his eye and to state that his vision is sometimes blurry.  There is nothing in the record to cause the Board to find his statement not credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v, 492 F.3d at 1376 -77; see also Kahana, 24 Vet. App. 433 n.4.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, whether the Veteran's occasionally blurry vision was caused by a remote injury, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F. 3d at 1377 n.4.  There are many potential causes for blurred vision and the Veteran does not possess the specialized experience needed to allow him to determine which of several potential causes is correct.  As a result, the persuasive value of his lay assertions is low because the overall factual picture is complex.  Further, his allegation that he has residuals from a scratched cornea was been investigated by competent medical examination in March 2014 and found not supportable.  Id. 

The medical evidence against the Veteran's claim outweighs the lay evidence.  The preponderance of the evidence of record does not show that the Veteran, at any point during the appeal period, has had residuals of his in-service episode of eye irritation in May 1991.  The Board finds that the first element of a service connection claim is not met.  Shedden, 381 F.3d at 1166-67.  Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for residuals of heat exhaustion is denied.  

Entitlement to service connection for residuals of a scratched cornea is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


